DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,8-11,16,18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “in a horizontal direction that is also parallel to the support surface” is not supported in the original specification. Nowhere in applicant’s specification does it discussed about a horizontal direction that is also parallel to the 
	All other claims depending on claim 1 are also rejected the same.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4,9-11,16,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Sjosward (US 20050076620 A1) in view of Bischeltsrieder (US 3905179 A), Shano (US 20170275151 A1), and Yanke et al. (US 20090229146 A1).
 	For claim 1, Sjosward teaches a horse-riding stirrup comprising: 
a stirrup frame (1) comprising a hooking portion (5) configured to attach to a stirrup leather (7), a first side arm (4), and a support arm (2) connected to each other in an incident manner to define a frame compartment engageable by a user's foot; 
wherein a connection zone (fig. 3, zone on the right side where the side arm 1 or 4 connects with the support arm 2) is defined between the first side arm and the support arm, and the support arm comprises an element seat (fig. 3, element seat is where the support element, shown in phantom, is placed or seated) delimited at one end (end where side arm 1,4 connects with support arm 2) by the connection zone and at the other end by an end portion (at ref. 11 in fig. 3) of the support arm; and 
a support element (fig. 3 the element in phantom) for the user's foot comprising a support surface (any surface on the support element can be considered a surface, for example, the top surface supports the rider’s foot) suitable to support the user's foot and a single tapered portion at one end of the support element (at either the left or the right end of the support element, there is only a single tapered portion and not two or three or more), the support element fitted to the support arm and shape-coupled with the element seat (the upper surface or portion of the support arm 2 is shape-coupled with the support element (as shown in fig. 3) of said support arm. 

	Bischeltsrieder teaches a horse-riding stirrup comprising an element seat (15 and/or the floor or surface of ref. 13) comprises a single undercut portion (22) at one end of the element seat (at either the left or right end of the element seat 15, there is only a single tapered portion and not two or three or more), in a connection zone (zone from say ref. 12 to ref. 22 in fig. 1 where parts are connected), into which a single tapered portion (at either the left or right end of the support element 16, there is only a single tapered portion and not two or three or more; can be in fig. 1 where refs. 16,22 are pointing at or can be ref. 21) of a support element (16) is wedged, and wherein the tapered portion is housed in the undercut portion (as shown in fig. 1), the undercut 
	Yanke et al. teach a horse-riding stirrup comprising a support element (34) having a portion of said support element opposite to another portion (any one of left or right portions), is constrained to a support arm (18) by one or more mechanical fastenings (para. 043, fasteners such as screws) which extend through a thickness of the support arm (at ref. 32) in a direction that is also parallel to the support surface of the support element suitable to support the user's foot (see the examiner’s illustration below; noting that the limitation did not state “directly touching the user’s foot, thus, any surface of the supporting element is suitable to support the user’s foot directly or indirectly), the one or more mechanical fastenings arranged the end portion of the support arm opposite the connection zone (left or right sides can be end portion and connection zone and the end portion can be where the fastenings are located; see the examiner’s illustration below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more mechanical fastenings with the features as taught by Yanke et al. in the stirrup of 
	The combination of Sjosward as modified by Bischeltsrieder and Yanke et al. is silent about the one or more mechanical fastenings which extend through a thickness of the support arm in a horizontal direction that is also parallel to the support surface of the support element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the one or more mechanical fastenings which extend through a thickness of the support arm in a direction that is also parallel to the support surface of the support element with the one or more mechanical fastenings which extend through a thickness of the support arm in a horizontal direction that is also parallel to the support surface of the support element, since a simple substitution of one known equivalent element for another would obtain predictable results (both directions of the one or more mechanical fastenings would result in securing the support element onto the support arm). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

    PNG
    media_image1.png
    651
    1280
    media_image1.png
    Greyscale


	Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano would result in the undercut portion configured to allow the support element to rotate relative to the support arm to occupy the element seat and accommodate a remaining part of the support arm inside the longitudinal groove, especially at least functionally claimed.  
For claim 2, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above and further teaches wherein the stirrup frame has a general "C" or "L", shape, said stirrup frame having a first side arm (4 of Sjosward) which connects a hooking portion (5 of Sjosward) and a support arm (2 of Sjosward).  
	For claim 3, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above and further teaches wherein the undercut portion is placed in a connection zone between the first side arm and the support arm (see fig. 1 of Bischeltsrieder since he was relied on for the undercut portion), said connection zone being free of mechanical fastenings passing through the 
For claim 4, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above but is silent about wherein the stirrup frame is made mainly or completely of a polymer material.  In addition to the above, Bischeltsrieder teaches the stirrup comprising a stirrup frame is made mainly or completely of a polymer material (col. 2, lines 30-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the stirrup frame of Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano be made mainly or completely of a polymer material as further taught by Bischeltsrieder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (polymer material is lighter in weight than metal and cheaper to manufacture) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
	For claim 9, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above and further teaches a second side arm (6 of Sjosward) comprising an articulation end (10, also see para. 0022 of Sjosward) pivoted to the stirrup frame about an axis of rotation, and a free end (either end of ref. 6 because para. 0022 of Sjosward stated that one or both male parts 10 can be articulated, thus, if the top male part 10 is articulated, then the free end of ref. 6 would be in the bottom male part area), the second side arm rotatable between a hooking configuration to the support arm in which the second side arm encloses the 
	For claim 10, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above and further teaches wherein the second side arm comprises at least one flexible portion (any portion along ref. 6 of Sjosward can be considered a flexible portion because the whole ref. 6 is elastic portion) which, in the hooking configuration, presses the free end in abutment with the support arm to exert a force to maintain the hooking configuration (because of the elasticity of the material, it allows the free end to be in abutment with the support arm at the male part 10 that is connected to the support art 2; see also para. 0022 of Sjosward) and which, in order to achieve the release configuration, allows the second side arm to bend in part to snap-disengage the free end from the support arm.
	For claim 11, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above and further teaches a second side arm (6 of Sjosward) comprising an articulation end (10, also see para. 0022 of Sjosward) pivoted to the stirrup frame about an axis of rotation, and a free end (either end of ref. 6 because para. 0022 of Sjosward stated that one or both male parts 10 can be articulated, thus, if the top male part 10 is articulated, then the free end of ref. 6 would be in the bottom male part area) rotatable between a hooking configuration to the support arm in which the second side arm encloses the frame compartment with the first side arm and the support arm (see figures of Sjosward, self-explanatory), and a release 
	For claim 16, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above and further teaches wherein the mechanical fastenings comprise one or more screws (para. 0043 of Yanke et al. since they are relied on for the fastenings).  
	For claim 18, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above and further teaches wherein the longitudinal groove is underneath the support element (see figs. 4B,4C of Shano, since Shano is relied on for the groove).  
	For claim 20, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above and further teaches wherein the free end of the second side arm is configured to disengage from the support arm as a result of a stress in a direction opposite the first side arm (fig. 2b and para. 0022 of Sjosward, with note from para. 0022 that the ends 10,11 can be either one of the free end). 
Claims 8,19 are rejected under 35 U.S.C. 103 as being unpatentable over Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano as applied to claim 1 above, and further in view of Chang (US 20050081493 A1).
 	For claims 8 & 19, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup as described above but is silent about wherein the support element is partially covered by a metal covering sheet comprising hooking portions folded outwards of said metal covering sheet, wherein said support element is at least partially made of a polymer material and the hooking portions of the metal covering sheet are at least partially embedded in the polymer material of the support element; wherein the metal covering sheet comprises steel.  
	Chang teaches a horse-riding stirrup comprising a support element (46) is partially covered by a covering sheet (98,100) comprising hooking portions (102a,104a) folded outwards of said covering sheet, wherein said support element is at least partially made of a polymer material and the hooking portions of the metal covering sheet are at least partially embedded in the polymer material of the support element (para. 0052, when the covering sheet is placed on the support element 46 and the screws 112a,112b are tighten, the sheet will be partially embedded in the polymer material). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include a covering sheet with hooking portions as further taught by Chang on the support element of the stirrup of Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano in order to provide traction for the rider’s foot.
	In addition to the above, Yanke et al. teach a metal covering sheet (30) placed over a foot support (18), the metal being steel (para. 0043). It would have been obvious .
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Applicant argued the following:
However, Bischeltsrieder does not show the presence of a single undercut
portion, a single tapered portion of the support element and the mechanical fastenings. In Bischeltsrieder, the support arm 13 has undercut portions at each end and the support element 16 has tapered portions at both ends, hence the support element 16 cannot be wedged into one single undercut and then rotate about said undercut, but the support element must be bent and then placed simultaneously into the two undercuts positioned at the ends of the support arm 13. Therefore, the coupling in Bischeltsrieder is not so simple as claim 1. Moreover, the support element 16 needs to be flexible to be bent, when instead it should be rigid enough to support the user's foot for claim 1.

 	The claimed limitation stated “a single undercut portion at one end of the element seat”, (emphasis on the underlined) which can be interpreted as at that one end, there is a single undercut portion and not two. Thus, regardless of the left end or the right end of the element seat in Bischeltsrieder, there is only a single undercut portion 22. Note that the undercut portion 22 is one cut in a V-shaped and not two separate cuts. Likewise, both Sjosward and Bischeltsrieder teach a single tapered portion of the support element. For example, Sjosward teaches a single tapered portion at one end of the support element (at either the left or the right end of the support element, there is 
	Regarding applicant’s comment of “the support element 16 needs to be flexible to be bent, when instead it should be rigid enough to support the user's foot for claim 1”, it is irrelevant if the support element 16 is rigid or not because applicant did not claim rigid for the support element. Claiming “for the user’s foot” or “suitable to support the user’s foot” does not mean that it has to be rigid. In addition, rigidity depends on the degree of hardness, thus, again applicant did not define such rigidity. Moreover, a flexible support element such as element 16 of Bischeltsrieder can certainly support a user’s foot because clearly from Bischeltsrieder, the element 16 is used as a support for a user’s foot in the stirrup, regardless of its flexibility or rigidity. As for whether it needs to be bent or not when it is placed onto the stirrup, this argument is irrelevant because it pertains to the method or process of placing the support element and not the apparatus itself that produces the final product of a stirrup with a support element. Regardless on how Bischeltsrieder places the support element onto the stirrup, e.g. bending or not, it will serves as a support element for the user’s foot. Moreover, if Bischeltsrieder is into 
	As for the mechanical fastenings comment, Yanke was relied on for that feature, thus, applicant’s argument for Bischeltsrieder lacking this feature is mooted. 
However, Yanke describes the presence of fasteners inserted vertically through apertures 32 in the base 18. See e.g. Yanke, paragraph 0043 and FIG. 2. Therefore, said fasteners absorb both the tensile stresses due to the threaded coupling and also the shear stresses due to the rider's foot. Yanke is silent about the single undercut portion, the single tapered portion and the mechanical fastenings arranged horizontally at an end portion opposite to the connection zone where the undercut is placed.

 	As stated in the 112(a) rejection above, applicant has no support in the original disclosure for this added limitation. Thus, arguing a limitation that is not supported in applicant’s own invention would be irrelevant. In addition, while the drawings, sometimes, are clear enough for one to understand the invention even though the specification does not describe the claimed subject matter, in applicant’s case, the fasteners are shown as a circle in phantom without any directional guidance. One cannot view the drawings and determine if the fasteners is arranged horizontally at the end portion. Thus, based on applicant’s drawings, this limitation is not supported as originally filed in the drawings as well as the specification. Moreover, Yanke was not relied on for the single undercut portion and the single tapered portion, thus, applicant’s argument is mooted. 
In Yanke, the fasteners are arranged along the base 18 and not at a precise end opposite to a single undercut. The fasteners of Yanke are positioned perpendicular to the first surface 34 of foot pad 30. Moreover, Applicant respectfully submits that one of ordinary skill in the art would not have a reason to combine Yanke with Sjosward for at least the reason that the suggested positions of apertures 32 to receive the screws would be located in a void of the base 2 of Sjosward. 

	Again, applicant is arguing more than what is being claimed. The positioning of the fasteners as claimed is merely referencing to an end portion of the support arm opposite the connection zone. An end portion can be any portion or area or point or surface on the support arm. Thus, “end opposite to a single undercut” can be any end or area or portion, etc. that is merely opposite the undercut. In addition, the examiner believed that one ordinary skill in the art would relied on Yanke to place fasteners on the stirrup of Sjosward to further attach the support element to the support arm. This is notoriously well known in the art of stirrup to provide further fasteners to connect two or more elements together. 
Further, the combination of Bischeltsrieder with Yanke would result in a support arm with undercuts at each end and with a support element provided with tapered portions at both ends. The support element of Bischeltsrieder should be flexible enough to be bent in order to be inserted into the undercuts. Moreover, the combination would result in mechanical fastenings displaced along the support arm and not at an end portion opposite to a connection zone where a single undercut is placed. The displacement of the vertical fastenings along the arm weakens the support element and, considering that the support element is already flexible because it needs to be bent, such fastenings make the support element even more weak.

 	Bischeltsrieder was not combined with Yanke for support arm with undercuts at each end and a support element provided with tapered portions at both ends. Clearly from the rejection, Yanke was relied on for the fasteners as explained and nothing more. As for Bischeltsrieder, please see the above comment regarding bending or bent. In addition, whether the support element is bent or not or should be flexible enough to be inserted into the undercuts, adding fasteners as taught by Yanke has nothing to do with what Bischeltsrieder was relied on for nor would it hindered the functionality of the support element. Putting fasteners to further secure the support element onto the 
	Regarding applicant’s comment of “the combination would result in mechanical fastenings displaced along the support arm and not at an end portion opposite to a connection zone where a single undercut is placed”, this is not true at all because the fastenings of Yanke are shown to be placed at end portions and not along the support arm. Figure 2 of Yanke clearly shows the apertures 32 where the fasteners fit therethrough are at the ends and not along the support art 18. 
 	Regarding applicant’s comment of “The displacement of the vertical fastenings along the arm weakens the support element and, considering that the support element is already flexible because it needs to be bent, such fastenings make the support element even more weak”, again, this is not true at all because, as stated above, the fasteners are only placed at the end portions as shown in fig. 2 of Yanke. Thus, it does not hinder the operability of the support element nor make it weakens. It is merely to further attach the support element onto the support arm and not to weaken anything. In regard to the “bent” feature, please see the examiner’s comment above. Note that if Bischeltsrieder is into having the support element being “bent” as alleged by applicant, Bischeltsrieder would not want to place a metal weight 19 inside the “bent” support element 16. Thus, applicant’s repeated argument in regard to this “bent” concept is a misunderstanding to what Bischeltsrieder really teaches. 
However, Sjosward does not show or suggest that "a straight bar-like support arm" be used, nor provide any motivation to modify the base. Sjosward discloses a frame-like base, as shown in FIG. 1 of Sjosward (reproduced above), that requires "the base part to have a certain extent in the longitudinal direction of the foot". See Sjosward, paragraph 0010. Moreover, the base is frame shaped which "allows an easy way a rubber pad to be fixed to the base part." Id., paragraph 0010. Therefore, a statement that such feature is "obvious" is a conclusion based on improper hindsight gleaned exclusively from Applicant's disclosure.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicant did not claim “a straight bar-like support arm", thus, to argue this limitation against Sjosward would be irrelevant. In addition, the examiner is not clear of applicant’s argument because nothing is being claimed in regard to the base having certain extent in any direction to the foot. Thus, there is no hindsighting into applicant’s own disclosure when no such feature is being claimed. 
The addition of Chang does not cure the deficiencies of the rejection of claim 1 in view of Sjosward in view of Bischeltsrieder, Shano, and Yanke.

	Since applicant did not argue Chang in detail, the examiner’s response is the same as above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Son T Nguyen/Primary Examiner, Art Unit 3643